                                   Case 2:15-cv-08162-GW-FFM Document 327 Filed 10/30/18 Page 1 of 1 Page ID #:22267

      UNITED STATES DISTRICT COURT                                                                           TRANSCRIPT ORDER FORM                                                                 COURT USE ONLY
                                                                                      Please use one form per court reporter per case, and contact court reporter                                    DUE DATE;                              H''
    CENTRAL DISTRICT OF CALIFORNIA
                                                                                   directly immediately after e-filir^ form. (Additionalinstructionson nextpag!.)                                                                          "iL'If.vlf

   1 a. Contact Person                                                                      2a. Contact Phone                                              3a. Contact E-mail
        for this Order
                          Santhosh Ganesan
                                                                                                 Number
                                                                                                                       (213) 694-1187                           Address
                                                                                                                                                                                      sganesan@mckoolsmithhennigan.com


   lb. Attorney Name                                                                       2b. Attorney Phone                                              3b. Attorney E-mail
       (if different)    J. Michael Hennigan                                                     Number
                                                                                                                       (213)694-1002                            Address
                                                                                                                                                                                       hennigan@mckoolsmlthhennigan.com

  4. MAILING ADDRESS (INCLUDE LAW FIRM NAME, IF APPLrCABLE)
                                                                                                              5. Name & Role of
   McKool Smith Hennigan, P.C.                                                                                   Party Represented    Plaintiff,Thomas J. Kennis
   500 South Grand Avenue, Suite 2900
   Los Angeles, CA 90071                                                                                      6. Case Name            Thomas J. Kennis v. Metropolitan West Asset Management, LLC

                                                                                                              7a. District Court                                                           7b. Appeals CcHjrt
                                                                                                                                      2:15-cv-08162-GW-FFM
                                                                                                                   Case Number                                                                Case Number



     INDICATE WHETHER PROCEEDING WAS{choose only oneperform)-.

                  n DIGlTALLy RECORDED                          TRANSCRIBED BY ACOURT REPORTER: NAMEOF COURT REPORTER: KatieThibodeaux

  9.THISTRANSCRIPTORDER ISFOR; Q Appeal 0 Non-Appeal                                               n     Criminal           Civil               |~[ CJA        USA             FPD         In forma pauperis (Court orderfortranscripts must beattached)

                 „             ^                                                                                                                                           You ML^ST check the docket to see if the transcript has already beenfiled, and if so,
 10.TRANSCRIPT(S^REQUESTED(%edfyportlon(sj and date(sj of proceeding(s) for which transcript is requested, format(s). and delivery type):                                       provide the'ReleaseofTranscript Restriction" datein column c. behw.
  a. HEARING(S» OR PORTIONSOF HEARINGS {Attachadditional pages if necessary. Ifsealed,a court                                                               (CM/ECF access included          c. RELEASE OFTRANS.
  order releasing transcript to the ordering party must beattached here or emailed to                                        b. SELECT FORMAT(S)           with purchase of transcript.}
                                                                                                                                                                                                                              d.     DELIVERY TYPE
                                                                                                                                                                                               RESTRICTION DATE
  transcripts cacdt^cacd-uscourts.eov.)

         DATE                JUDGE                           PROCEEDING TYPE/PORTION                                                  TEXT/               CONDEN     CM/ECF                    (Provide release date of         {Oneper line, but check with
                                                                                                                              PDF                                                 WORD
                                             Ifrequestinglessthan fullhearing,jpedfy portion(e.g. »vilnessor lime).CJA                 ASCII      PAPER     SED      ACCESS                  efiled transcript, or check to    court reporter before choosing
                              (name)                                                                                         (emal)                                             INDEXING
                                                                                                                                                                                               certify none yet on file.)        any type but "ordinary.")
                                               orders indicateifocienines. dceinss. yoir dire, or instructions requested              (email)              (em st)     (w«b)
                                            Hearing for Motion for Summary Judgmert                                                                                                                                           3-Day
     10/25/2018           George Wu                                                                                          ®                    O        o           o           O          •
                                                                                                                             O         o          o        o           o          o           O
                                                                                                                             O        o           o        o           o          o           O
                                                                                                                             o        o           o        o           o          o           o

                                                                                                                             o         o          o        o           o           o          o
  11. ADDITIONALCOMMENTS,INSTRUCTIONS, QUESTIONS, ETC. C/A Orders: Explain necessity                                       non-appeal orders,ordersfor transcripts ofproceedings involving onlya co-defendant, Especial authorizations to be
  requested in Section 14 of CJA-24 Voucher (attach additional pa^es if needed).




  12. ORDER& CERTIFICATION. Bysigning below, I certify that I will pay all charges (deposit plus additional), or, where applicable, promptly take all neceswry steps to secure
  payment under the Criminal Justice Act.
G-120 ( 06/18)
                                                                                         Date          October 30. 2018                               Signature
                                                                                                                                                                            S.                               ^KSUT\/hA4^tuf<
